PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HERBERT G. FISHER,                     
                Plaintiff-Appellant,
                 v.
CHARLES E. KING; CONRAD                           No. 99-6837
SPANGLER, Director, Division of
Mineral Mining,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
                  James C. Turk, District Judge.
                         (CA-98-754-7)

                      Argued: September 28, 2000

                      Decided: November 14, 2000

         Before LUTTIG and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Senior Judge Hamilton wrote the
opinion, in which Judge Luttig and Judge King joined.


                             COUNSEL

ARGUED: Wendy Michelle Marantz, Appellate Litigation Program,
GEORGETOWN UNIVERSITY LAW CENTER, Washington, D.C.,
for Appellant. Edward Meade Macon, Senior Assistant Attorney Gen-
eral, Richmond, Virginia, for Appellee Spangler; Jeff Wayne Rosen,
2                            FISHER v. KING
ADLER, ROSEN & PETERS, P.C., Virginia Beach, Virginia, for
Appellee King. ON BRIEF: Steven H. Goldblatt, Director, Audrey
I. Benison, Student Counsel, Thomas Curley, Student Counsel,
Appellate Litigation Program, GEORGETOWN UNIVERSITY LAW
CENTER, Washington, D.C., for Appellant. Mark L. Earley, Attorney
General, Judith Williams Jagdmann, Deputy Attorney General, Greg-
ory E. Lucyk, Senior Assistant Attorney General, Richmond, Vir-
ginia, for Appellee Spangler; Lisa Ehrich, ADLER, ROSEN &
PETERS, P.C., Virginia Beach, Virginia, for Appellee King.


                              OPINION

HAMILTON, Senior Circuit Judge:

   On January 2, 1987, Herbert Garrison Fisher (Fisher), then a resi-
dent of Gloucester County, Virginia, called 911 and reported to an
emergency dispatcher that his wife, Kathryn Ann Youngs Fisher
(Mrs. Fisher), had fallen off a pier into the Ware River. See Fisher
v. Commonwealth, 431 S.E.2d 886, 887 (Va. Ct. App. 1993). The pier
was located near a cottage the couple rented as a residence. See id.
Responding emergency personnel found Mrs. Fisher’s lifeless body
floating in the Ware River within an hour from the time Fisher had
first placed the 911 call. See id.

   Following a jury trial in Gloucester County Circuit Court, on May
10, 1991, Fisher was convicted of second degree murder of Mrs.
Fisher and sentenced to a term of twenty years’ imprisonment. The
original tape recording of Fisher’s 911 call was played in open court
during the trial and entered into evidence as "Exhibit 61." A verbatim
transcript of Fisher’s 911 call was also entered into evidence. Fisher
has a copy of this transcript.1

  On February 22, 1996, Fisher directed a written request under the
Virginia Freedom of Information Act (VFOIA), see Va. Code Ann.
    1
    The tape was also admitted into evidence in a criminal proceeding
against Fisher in 1990. The record does not reflect further details about
this proceeding.
                                FISHER v. KING                                3
§ 2.1-342 (Michie Supp. 2000), to the Clerk of the Gloucester County
Circuit Court, Charles King (King), requesting that King give him
physical possession of the original tape recording of his 911 call
known as Exhibit 61. Of relevance here, the VFOIA provides that,
except as otherwise specifically provided by law, "all public records
shall be open to inspection and copying by any citizens of the Com-
monwealth during the regular office hours of the custodian of such
records." See id. § 2.1-342(A).

   In May 1997, King denied Fisher’s VFOIA request on the basis
that a recent amendment to the VFOIA, see Va. Code Ann. § 2.1-
342(D) (Michie 1997), specifically denied rights under the VFOIA to
all persons incarcerated in Virginia.2 King relied upon the VFOIA’s
Prisoner Exclusion Provision to deny Fisher’s VFOIA request, even
though the provision was not effective until July 1, 1997. Notably,
however, King continues to rely upon the VFOIA’s Prisoner Exclu-
sion Provision to deny Fisher’s VFOIA request until this day.

   On December 11, 1998, Fisher, proceeding pro se, filed this § 1983
action against King in his individual and official capacities, see 42
U.S.C. § 1983, in the United States District Court for the Western
District of Virginia. Fisher alleged violations of the First Amendment
and the Equal Protection Clause of the Fourteenth Amendment of the
United States Constitution. See U.S. Const. amends. I & XIV, § 1. He
sought both declaratory and injunctive relief. Specifically, Fisher
sought a declaration that the VFOIA’s Prisoner Exclusion Provision
  2
   The amendment specifically provided, in pertinent part, as follows:
      No provision of this chapter shall be construed to afford any
      rights to any person incarcerated in a state, local or federal cor-
      rectional facility . . . . However, this subsection shall not be con-
      strued to prevent an incarcerated person from exercising his
      constitutionally protected rights, including, but not limited to, his
      rights to call for evidence in his favor in a criminal prosecution.
Va. § 2.1-342(D) (Michie Supp. 1997). In 1999, Virginia Code § 2.1-
342(D) was recodified without change at Virginia Code § 2.1-342.01(C),
see Va. Code Ann. § 2.1-342.01(C) (Michie Supp. 1999). Throughout
this opinion, we will refer to the 1997 amendment excluding persons
incarcerated in Virginia from enjoying rights under the VFOIA as "the
VFOIA’s Prisoner Exclusion Provision."
4                            FISHER v. KING
is unconstitutional and an injunction directing King to "release" to his
(Fisher’s) designated agent the original tape recording of his 911 call
for copying and inspection.3 (J.A. 10).

   King filed a motion to dismiss for lack of subject matter jurisdic-
tion and for failure to state a claim. See Fed. R. Civ. P. 12(b)(1),
(b)(6). King argued: (1) the district court should decline subject mat-
ter jurisdiction under the Burford abstention doctrine, see Burford v.
Sun Oil Co., 319 U.S. 315 (1943); and (2) Fisher did not suffer a con-
stitutional violation.

   The district court converted King’s dismissal motion to one for
summary judgment because the district court considered materials
outside the pleadings. See Fed. R. Civ. P. 12(b), 56. The district court
rejected King’s argument regarding Burford abstention, but granted
summary judgment in favor of King on the merits. This timely appeal
followed.

   On appeal, Fisher contends that, as applied to him after its effective
date, the VFOIA’s Prisoner Exclusion Provision violates the First
Amendment. He also contends the VFOIA’s Prisoner Exclusion Pro-
vision is facially unconstitutional.4 Finally, Fisher contends that
    3
     In his complaint, Fisher also alleged that he made an unsuccessful
request of Conrad Spangler, the Director of Virginia’s Division of Min-
eral Mining, for documents related to a 1996 mining accident involving
a man named Eric Bauden and a mining operation owned by the James
River Limestone Company. On appeal, Fisher has voluntarily abandoned
all causes of action against Spangler. Thus, this opinion mentions
Spangler no further.
   4
     An overbreadth facial challenge to a statute is made when a chal-
lenger argues that an otherwise valid law might be applied unconstitu-
tionally in a specific context. See generally Los Angeles Police Dep’t v.
United Reporting Publ’g Corp., 120 S. Ct. 483, 488-89 (1999). If a facial
challenge is upheld, the sovereign cannot enforce the statute against any-
one. See Board of Trustees v. Fox, 492 U.S. 469, 483 (1989). On the
other hand, an "as-applied" challenge consists of a challenge to the stat-
ute’s application only to the party before the court. See generally City of
Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 758-59 (1988). If
an as-applied challenge is successful, the statute may not be applied to
the challenger, but is otherwise enforceable. See id.
                             FISHER v. KING                             5
King’s continued denial of his VFOIA request violates the Equal Pro-
tection Clause of the Fourteenth Amendment.

   We affirm on the following bases: (1) Fisher, as a member of the
general public, does not have a First Amendment right of physical
access to the original tape recording of his 911 call, and therefore, his
"as-applied" challenge under the First Amendment fails; (2) the
VFOIA is an access statute, and therefore, Fisher cannot maintain a
facial overbreadth challenge under the First Amendment; and (3)
Fisher, as a member of the general public, does not have a First
Amendment right of physical access to the original tape recording of
his 911 call, nor has he shown that King granted physical access to
the original tape recording of his 911 call to any other person, and
therefore, Fisher cannot prevail on his equal protection claim.

                                    I.

   As a threshold matter, King continues to argue that the district
court should have declined subject matter jurisdiction under the Bur-
ford abstention doctrine.

   We conclude the Burford abstention doctrine does not require dis-
missal of Fisher’s § 1983 action. In Burford v. Sun Oil Co., 319 U.S.
315 (1943), the Supreme Court held that although a federal district
court sitting in equity possesses subject matter jurisdiction over a civil
action, it may, in its sound discretion, refuse to exercise such jurisdic-
tion in certain circumstances if abstention is necessary to show
"proper regard for the rightful independence of state governments in
carrying out their domestic policy." Id. at 318 (internal quotation
marks omitted). Accordingly, "abstention is appropriate where an
unconstrued state statute is susceptible of a construction by the state
judiciary which might avoid in whole or in part the necessity for fed-
eral constitutional adjudication, or at least materially change the
nature of the problem." Belloti v. Baird, 428 U.S. 132, 146-47 (1976)
(internal quotation marks omitted).

   Here, Burford abstention is inappropriate. The VFOIA’s Prisoner
Exclusion Provision is not susceptible to a limiting construction
avoiding Fisher’s constitutional challenges. The provision is a
straightforward blanket exclusion. Moreover, the provision is not
6                             FISHER v. KING
affected for purposes of Fisher’s § 1983 action by its attendant sav-
ings clause for constitutionally protected rights because the language
of the savings clause is repugnant to the previous exclusionary lan-
guage. See Looney v. Commonwealth, 133 S.E. 753, 755 (Va. 1926)
("It is well settled that saving clauses which are inconsistent with the
body of an act are rejected and disregarded as ineffective and void.");
see also 2A Norman J. Singer, Sutherland on Statutory Construction
§ 47:12 (6th ed. 2000). In sum, the district court correctly determined
that abstention under Burford was not appropriate.

                                    II.

 We next address Fisher’s as-applied challenge under the First
Amendment to the VFOIA’s Prisoner Exclusion Provision.5

   In relevant part, the First Amendment provides that "Congress shall
make no law . . . abridging the freedom of speech." U.S. Const.
amend. I. This prohibition is made applicable to the States by the
Fourteenth Amendment. See Edwards v. City of Goldsboro, 178 F.3d
231, 245 n.10 (4th Cir. 1999). Fisher contends this prohibition guar-
antees him, as a member of the general public, physical access to the
original tape recording of his 911 call that was entered into evidence
during his two criminal trials.6 Therefore, Fisher contends, the First
Amendment compels King to release the tape to his designated agent
for copying and inspection. According to Fisher, the VFOIA’s Pris-
oner Exclusion Provision unconstitutionally bars such release.
    5
     We note at the outset of this discussion that Fisher has standing under
Article III of the Constitution to maintain this suit. Specifically, Fisher
has sufficiently shown: (1) injury in fact (lack of possession of the
requested tape); (2) causation (King continues until this day to deny
Fisher physical access to the tape on the basis of the VFOIA’s Prisoner
Exclusion Provision); and (3) a substantial likelihood that the requested
relief will remedy the alleged injury in fact (release of the tape will rem-
edy Fisher’s alleged injury). See Vermont Agency of Natural Resources
v. United States, 120 S. Ct. 1858, 1861-62 (2000) (listing the three essen-
tial elements of standing).
   6
     Notably, Fisher does not claim any heightened right of access to the
tape under the First Amendment as compared to other members of the
general public on account of the tape being admitted into evidence at his
two criminal trials.
                             FISHER v. KING                            7
   We begin our analysis of Fisher’s as-applied challenge by
acknowledging the general proposition that the First Amendment pro-
vides the general public a right of access to criminal trials, including
access to documents submitted in the course of such trials. See In re
Time, Inc., 182 F.3d 270, 271 (4th Cir. 1999). The precise question
presented by Fisher’s as-applied challenge, however, is whether the
First Amendment provides him, as a member of the general public,
a right of physical access to an audio tape that was played in open
court in a criminal trial, admitted into evidence, and for which he pos-
sesses a complete verbatim transcript.7

   Under the Supreme Court’s decision in Nixon v. Warner Communi-
cations, 435 U.S. 589 (1978), the answer to this question is no. Of rel-
evance here, in Nixon, certain members of the press argued that the
First Amendment’s guarantee of freedom of the press required the
District Court for the District of Columbia to release to them for
copying certain audio tapes that had been admitted into evidence dur-
ing the criminal trial of several former advisors to President Richard
Milhous Nixon. The Supreme Court flatly rejected this argument,
holding that, under the circumstances, the First Amendment did not
provide the general public a right of physical access to the tapes, and
the press generally has no greater right to information about a trial
superior to that of the general public. See id. at 608-09. The circum-
stances were that no restrictions were placed upon press access to, or
publication of any information in the public domain (i.e. the press—
including reporters of the electronic media—was permitted to listen
to the tapes and report on what was heard); reporters also were fur-
nished transcripts of the tapes, which they were free to comment upon
and publish; the contents of the tapes were given wide publicity by
all elements of the media; and there was no question of a truncated
flow of information to the public. See id. at 609.

   In the present case, the original tape recording of Fisher’s 911 call
was played in open court at both his criminal trials, and he possesses
a copy of the verbatim transcript that was filed in open court during
those trials. Thus, Fisher, as a member of the general public, has been
permitted access to all information about the tapes in the public
  7
   Fisher makes no claim that the transcript of Exhibit 61 in his posses-
sion is inaccurate.
8                            FISHER v. KING
domain. Under these circumstances, Nixon compels us to hold that the
First Amendment does not require King to release to Fisher, as a
member of the general public, the original tape recording of his 911
call.

   Fisher argues that Nixon is inapplicable because the audio tapes at
issue in that case contained recordings of private conversations of a
sitting President and his senior advisors, while the audio tape of his
911 call contains the recordings of ordinary citizens. We find this dis-
tinction to be one without a difference. Furthermore, nothing in the
Court’s discussion of the First Amendment issue in Nixon even
remotely suggests that its holding turned upon the identity of the per-
sons recorded or the nature of the speech involved.

   Fisher alternatively argues that the Supreme Court’s holding on the
First Amendment issue in Nixon is no longer good law in light of a
succession of four Supreme Court cases post dating it. The oldest is
Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980) (plural-
ity opinion), in which the Court first held that the general public and
press’ rights to attend criminal trials are implicit in the guarantees of
the First Amendment. Id. at 580. Thus, an order excluding the general
public and press from a criminal trial violates the First Amendment
if no articulated overriding interest for closure exists. See id. at 581.
The next case in time came two years later. See Globe Newspaper Co.
v. Superior Court, 457 U.S. 596, 611 (1982). In Globe, the Court
relied upon Richmond Newspapers to strike down as violative of the
First Amendment’s qualified right of general public and press access
to criminal trials a state statute imposing mandatory exclusion of the
general public and press from trials involving young victims of sex
crimes. See id. at 611. Two years after Globe, the Court decided
Press-Enterprise Co. v. Superior Court, 464 U.S. 501 (1984) (Press-
Enterprise I). In Press-Enterprise I, the Court held that the general
public and press’ qualified right of access to criminal trials covers
proceedings for the voir dire examination of potential jurors. See id.
at 512-13. And two years later, in Press-Enterprise v. Superior Court,
478 U.S. 1 (1986) (Press-Enterprise II), the Court held the same for
preliminary hearings, including access to copies of the transcript of
such hearings. See id. at 13-14.

   While collectively these four cases stand for the proposition that
the general public and press enjoy a qualified right of access under
                             FISHER v. KING                            9
the First Amendment to criminal proceedings and the transcripts
thereof, neither collectively nor individually do they have direct appli-
cation to the case before us. Nixon is specifically on point. In such a
circumstance, we are bound to follow Nixon. See also Agostini v. Fel-
ton, 521 U.S. 203, 237 (1997) (rejecting the proposition that other
courts should ever conclude that the Supreme Court’s recent cases
have, by implication, overruled an earlier precedent); Rodriguez de
Quijas v. Shearson/American Express, Inc., 490 U.S. 477, 484 (1989)
("If a precedent of [the Supreme] Court has direct application in a
case, yet appears to rest on reasons rejected in some other line of deci-
sions, the Court of appeals should follow the case which directly con-
trols, leaving to [the Supreme] Court the prerogative of overruling its
own decisions."). Thus, on the controlling authority of Nixon, we hold
that Fisher’s qualified right of access, as a member of the general
public, to criminal proceedings under the First Amendment has not
been violated by King’s refusal to release to Fisher’s designated agent
the original recording of his 911 call.

   We note that our holding on this issue is in accord with the Eighth
Circuit’s decision in United States v. McDougal, 103 F.3d 651 (8th
Cir. 1996). In McDougal, the court relied upon Nixon to hold that the
general public and press’ right of access to public information under
the First Amendment does not extend to physical access to the video-
tape of President William Jefferson Clinton’s deposition testimony
that was offered in a trial in an underlying criminal case where mem-
bers of the general public, including the press, were given access to
the information contained in the videotape and, thus, received all
information in the public domain. See McDougal, 103 F.3d at 659.

   In sum, Fisher’s as-applied challenge under the First Amendment
fails.

                                  III.

   We next address Fisher’s contention that regardless of whether he
has a First Amendment right of physical access to the original audio
tape recording of his 911 call, the VFOIA’s Prisoner Exclusion Provi-
sion is violative of the First Amendment because it restricts prisoner
access to information to which the general public is guaranteed access
under the First Amendment. This contention mounts a facial over-
10                           FISHER v. KING
breadth challenge to the VFOIA’s Prisoner Exclusion Provision,
which under Los Angeles Police Dep’t v. United Reporting Publ’g
Corp., 120 S. Ct. 483 (1999), is foreclosed because the VFOIA is an
access statute.

   In United Reporting, a private publishing company brought a facial
overbreadth challenge to a California statute that required a person
requesting an arrestee’s address from state or local law enforcement
to declare that the request was being made for one of five prescribed
purposes and that the address would not be used directly or indirectly
to sell a product or service. See id. at 486-87. Because the publishing
company was in the business of charging a fee for providing its cus-
tomers, such as insurance companies and driving schools, with the
addresses of the recently arrested, it could not legally obtain the
addresses of California arrestees under the statute at issue. See id. The
publishing company contended the statute unduly burdened commer-
cial speech in violation of the First Amendment. Id. at 486.

   The Supreme Court held that the publishing company could not
mount a facial overbreadth challenge to the statute at issue because
the statute did not abridge anyone’s right to engage in speech nor
hang the threat of prosecution over anyone’s head but, as here, simply
regulated access to information in the government’s hands. See id. at
489. The Supreme Court reiterated that the allowance of a First
Amendment overbreadth challenge to a statute is an exception to the
traditional rule that "‘a person to whom a statute may constitutionally
be applied may not challenge that statute on the ground that it may
conceivably be applied unconstitutionally to others in situations not
before the Court.’" Id. at 488 (quoting New York v. Ferber, 458 U.S.
747, 767 (1982)). The overbreadth doctrine, the Court reminded, "is
strong medicine" that should be employed "only as a last resort." Id.
at 488 (internal quotation marks omitted). Accordingly, "[f]acial over-
breadth adjudication is an exception to [the Court’s] traditional rules
of practice and that its function, a limited one at the outset, attenuates
as the otherwise unprotected behavior that it forbids the State to sanc-
tion moves from pure speech toward conduct and that conduct—even
if expressive—falls within the scope of otherwise valid criminal
laws." Id. at 489 (internal quotation marks omitted).
   Based on the reasoning set forth in United Reporting, the VFOIA’s
Prisoner Exclusion Provision is similarly not subject to a facial over-
                             FISHER v. KING                           11
breadth challenge because it does not carry the threat of prosecution
for violating the statute and it does not restrict expressive speech, but
simply regulates access to information in the possession of Virginia
state agencies. In this regard, we find no material differences between
the VFOIA’s Prisoner Exclusion Provision and the California statute
at issue in United Reporting. Accordingly, Fisher’s facial overbreadth
challenge under the First Amendment fails.

                                  IV.
   Fisher lastly challenges the district court’s rejection of his equal
protection claim. The Equal Protection Clause of the Fourteenth
Amendment provides that no State shall "deny to any person within
its jurisdiction the equal protection of the laws." U.S. Const. amend.
XIV, § 1. The Supreme Court has stated that the Equal Protection
Clause "is essentially a direction that all persons similarly situated
should be treated alike." City of Cleburne v. Cleburne Living Ctr., 473
U.S. 432, 439 (1985).
   Fisher contends that King violated his Fourteenth Amendment right
to equal protection under the law by denying his VFOIA request.
Given that the general public does not have a First Amendment right
of physical access to the original tape recording of Fisher’s 911 call,
Fisher cannot maintain that he was denied equal protection under the
law with respect to the First Amendment. Furthermore, even ignoring
the fact that Fisher may have lesser First Amendment rights given his
status as a prisoner, he has not shown that he otherwise has been
treated differently under the law. Specifically, Fisher has not shown
that any other person, prisoner or nonprisoner, requested and received
physical access to the original tape recording of his 911 call. Accord-
ingly, under the plain language of the Equal Protection Clause, his
equal protection claim fails.

                                   V.
  In conclusion, we affirm the judgment entered in favor of King.
                                                            AFFIRMED